                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-22035-BLOOM/Louis

ADACIA HOWARD DOUGLAS,

          Plaintiff,

v.

MCDONALDS, et al.,

      Defendants.
_________________________/

                                             ORDER

          THIS CAUSE is before the Court upon Defendant McDonalds Motion to Dismiss, ECF

No. [21] (“Motion”). The Court has reviewed the Motion, the record in this case, and is otherwise

fully advised. For the reasons that follow, the Motion is granted.

     I.   BACKGROUND

          On May 21, 2019, Plaintiff Adacia Howard Douglas (“Plaintiff”) commenced this action

proceeding pro se. ECF No. [1]. In the Complaint, Plaintiff alleges that “McDonalds conspired

with City of Miami Police officers [sic] Funderburk, Jones and Comey to have [Plaintiff] assaulted,

robbed of [her] property and falsely arrested.” Id. at 6. In the Complaint Plaintiff states that the

McDonalds Manager stole her property and then called the police to have her arrested. Id. Plaintiff

contends that the “[three] officers used violent force while placing [Plaintiff] under false arrest.

Slamming [sic] [Plaintiff’s] head into the ground.” Id.

          Defendant McDonalds has now moved to dismiss the Complaint arguing that the Court

lacks diversity jurisdiction, the basis of jurisdiction identified by the pro se Plaintiff in her

Complaint, over the instant action. See generally ECF No. [21].
                                                               Case No. 19-cv-22035-BLOOM/Louis


 II.    LEGAL STANDARD

        A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”).   Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

The Supreme Court has emphasized “[t]o survive a motion to dismiss a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Id. (quoting Twombly, 550 U.S. at 570). When reviewing a motion to dismiss, a court, as a general

rule, must accept the plaintiff’s allegations as true and evaluate all plausible inferences derived

from those facts in favor of the plaintiff. See Chaparro v. Carnival Corp., 693 F.3d 1333, 1337

(11th Cir. 2012); Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration Alliance, 304

F.3d 1076, 1084 (11th Cir. 2002).

        “It is axiomatic that federal courts are courts of limited jurisdiction.” Ramirez v. Humana,

Inc., 119 F. Supp. 2d 1307, 1308 (M.D. Fla. 2000) (citing Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994)). “Federal district courts, of course, have original jurisdiction

over diversity cases and matters arising under federal law.” Whitt v. Sherman Int’l Corp., 147 F.3d

1325, 1329 (11th Cir. 1998) (citing 28 U.S.C. §§ 1331, 1332). To establish original jurisdiction,

an action must satisfy the jurisdictional prerequisites of either federal question jurisdiction under

28 U.S.C. § 1331or diversity jurisdiction under 28 U.S.C. § 1332. Federal question jurisdiction
                                                             Case No. 19-cv-22035-BLOOM/Louis


exists when the civil action arises “under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. Diversity jurisdiction exists when the parties are citizens of different states, and

the amount in controversy exceeds $75,000. See Id. § 1332(a).

III.   DISCUSSION

       In its Motion, Defendant argues that this action should be dismissed because Plaintiff

“invoked the jurisdiction of this Court based solely on diversity of citizenship” and diversity of

citizenship does not exist in the case at bar. ECF No. [21], at 2. This argument, however, is

without merit. Pleadings filed by pro se parties are afforded more leniency than represented

individuals. The Court, therefore, liberally construes all pleadings submitted by Plaintiff, as the

law dictates is appropriate for pro se litigants. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th

Cir.2007) (“We are to give liberal construction to the pleadings of pro se litigants.”); Jarzynka v.

St. Thomas Univ. of Law, 310 F.Supp.2d 1256, 1264 (S.D.Fla.2004) (“A pro se litigant’s pleadings

must be construed more liberally than those pleadings drafted by attorneys.”). Given the presence

of Florida domiciled parties on both sides of this lawsuit, Defendant McDonalds is correct that

diversity of jurisdiction does not exist. While Plaintiff has incorrectly cited 28 U.S.C. § 1332 as a

basis for this Court’s jurisdiction, the Court nonetheless has original jurisdiction under 28 U.S.C.

§ 1331 because the Complaint appears to allege claims arising under federal law. See 28 U.S.C. §

1331. Indeed, although Plaintiff may also be attempting to allege certain state law claims, the

focus of Plaintiff’s Complaint appears to be her claims pursuant to 42 U.S.C. § 1983. See ECF

No. [1], at 6. Thus, this Court has a jurisdictional basis to proceed and Defendant’s Motion on this

ground is denied.

       While not the focus of its Motion, Defendant McDonalds also argues that the Complaint’s

allegations are “vague and conclusory” and “without supporting facts.” ECF No. [21], at 1.
                                                             Case No. 19-cv-22035-BLOOM/Louis


Defendant McDonalds also contends that it is unclear which business entity the Plaintiff intends

to file suit against, although it assumes it is the “McDonalds franchise where the underlying

incident allegedly took place.” ECF No. [21], at n.1. To this extent, the Court agrees that the

Complaint lacks sufficient factual support to support the Plaintiff’s claims.

       The Complaint’s sole allegations related to Defendant McDonalds are that it “conspired

with City of Miami Police officers . . . to have [Plaintiff] assaulted, robbed of [her] property and

falsely arrested.” Id. at 6. And that the “McDonalds Manager” stole her “property” and then called

the police to have her arrested. Id. These allegations are devoid of any facts describing, for

example: the extent or identity, if any, of Defendant McDonalds employees’ involvement in the

alleged conspiracy to arrest the Plaintiff; the nature of the alleged conspiracy; the relationship

between the Defendants and the named City of Miami Police Officers; and what property

belonging to Plaintiff is alleged to have been stolen.

       Further, while the Court assumes that Plaintiff is attempting to assert a claim under 42

U.S.C. § 1983 against the named City of Miami police officers and the City of Miami, the

Complaint impermissibly references acts done by the Defendants collectively, which improperly

lumps them together. Therefore, it is unclear what causes of action the Plaintiff is asserting against

each of the Defendants in this action.

       After a close review of the Complaint, the Court agrees it lacks sufficient factual support

and finds that the Complaint is also unclear which causes of action are being asserted against which

of the named defendants. The Complaint is therefore due to be dismissed without prejudice and

with leave to amend. The Plaintiff shall be granted leave to amend the Complaint to include

sufficient factual support and to specify what causes of action she is asserting against each of the

named Defendants.
                                                           Case No. 19-cv-22035-BLOOM/Louis


IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Defendant McDonald’s Motion to Dismiss, ECF No. [21], is GRANTED. The

                    Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE and the

                    Plaintiff is GRANTED LEAVE TO AMEND.

             2. Plaintiff shall file an amended complaint curing the defects outlined in this

                    Order no later than August 19, 2019.

       DONE AND ORDERED in Chambers, at Miami, Florida, on August 6, 2019.




                                                    ____________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE




Copies to:

Counsel of Record

Adacia Howard Douglas
1603 NW 7th Ave
Miami, FL 33136
216-505-3068
Email: cream1876060@gmail.com
